UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 97-30113
                             Summary Calendar
                         _______________________


                             BARBARA LACHNEY,

                                                     Plaintiff-Appellant,

                                   versus

                  LUMBERMENS MUTUAL CASUALTY COMPANY,

                                                       Defendant-Appellee.


_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                       Alexandria Division
                            (96-CV-901)
_________________________________________________________________
                         October 13, 1997

Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:1

        Barbara Lachney appeals the district court’s denial of

her motion to remand as well as the district court’s grant of

summary judgment in favor of Lumbermens Mutual Insurance Company

(“Lumbermens”).     Finding no error in either ruling, we affirm.

        Lachney was injured in an automobile accident in April

1995.   Lachney worked for Johnson & Johnson and, at the time of




     1
       Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
the accident, she was driving a car furnished to her by Johnson &



Johnson.     Lorraine Giddings was the other driver involved in the

accident.       Giddings was a permissive user of a vehicle owned by

Donald Smith, the named insured in a $10,000 liability policy

issued by Financial Indemnity Company (“Financial”).

          Lachney     sued       Lumbermens    in    Louisiana     state    court,

alleging that she should receive payment under the uninsured or

underinsured motorist (“UM”) coverage provided by Lumbermens to

Johnson     &     Johnson       on   company-owned     and    leased     vehicles.

Lachney’s       damages   claim      exceeds   the   limits   of   the   Financial

policy covering Donald Smith.

          Lumbermens removed the case to federal court based on

diversity.        After removal, Lachney moved for leave to file an

amended complaint against Giddings and Financial.                   The district

court granted leave to amend.              Since both Lachney and Giddings

were Louisiana citizens, Lachney moved to remand.

          Lumbermens responded by filing a motion to recall the

order   permitting        the    amended   complaint    against    Giddings    and

Financial on the grounds that the joinder was merely to defeat

diversity.       The district court granted this motion and denied the

motion to remand.          The court found the first factor outlined in

Hensgsens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987),

the purpose of the post-removal amendment, to be dispositive:


                                           2
              Plaintiff    has   been  aware   of    Giddings’
              identity and role in the underlying tort from
              day one. At the time plaintiff filed suit in
              state court against Lumbermens on her UM
              coverage claim, she could have easily named
              Giddings and Financial as defendants on the
              related    underlying   tort    claim.       The
              possibility of reaching a settlement with
              these defendants did not excuse plaintiff
              from failing to name them as party defendants
              to this action at the outset. In short, we
              find    that    the   principal    purpose    of
              defendant’s post-removal addition of Giddings
              and Financial is to defeat this court’s
              subject matter jurisdiction.

The    district      court    also    reasoned      that   Lachney      would      not    be

prejudiced by the denial of joinder because it could still pursue

Giddings      and    Financial       in     state    court,     Financial       had      the

resources to cover any liability on the part of Giddings, and

Financial had made a settlement offer indicating that a state

trial might not even be necessary.

         On    appeal,       Lachney      argues    that   the      district       court’s

decision is not justified on the basis of a fraudulent joinder

rationale     because     she   can       obviously    state    a    cause    of    action

against Giddings and Financial.                  Lachney also complains that she

does   not    have    a   settlement        with    Financial    and    has    been      put

through the burden of pursuing this case in two forums.

         We    can    not     say    that    the    district        court    abused      its

discretion in denying Lachney’s attempts to join Giddings and

Financial post-removal.              Under 28 U.S.C. §1447(e), the district

court has discretion to deny post-removal attempts to join non-


                                             3
diverse     defendants,      and        the       Hensgsens      factors     are       still

appropriately      employed        by     the       court     in     exercising        that

discretion. See Tillman v. CSX Transportation, Inc., 929 F.2d
1023, 1029 (5th Cir.), cert. denied, 502 U.S. 859 (1991).                               The

authorities cited by Lachney deal with the broad ability of the

plaintiff to add parties pre-removal, rather than any limits on

the district court’s discretion in allowing the addition of non-

diverse parties post-removal.

          After the denial of remand, Lumbermens filed a motion for

summary    judgment     on   the   grounds          that    Johnson    &   Johnson      had

executed a valid waiver of UM coverage in its policy.                          Louisiana

law dictates that UM coverage is automatically provided in a

liability     policy,    and   requires            that    any     rejection      of   such

coverage be unambiguous to be effective. See Tugwell v. State

Farm   Ins.    Co.,   609 So. 2d 195       (La.    1992).    See    also    La.R.S.

22:1406.      An insured has three options: 1) UM coverage equal to

the bodily injury limits on the liability policy, 2) UM coverage

lower than the bodily injury limits on the liability policy, but

not less than $20,000, or 3) no UM coverage. Id. at 197.

          The district court found that Johnson & Johnson, through

its manager of risk management, effectively rejected UM coverage

in the Lumbermens policy by signing a rejection form that had an

“x” placed in boxes next to the statements “I reject Uninsured

Motorists Coverage Bodily Injury for owned automobiles” and “I


                                              4
reject Uninsured Motorists Coverage Bodily Injury for hired and

non-owned automobiles ... .”                 The district court found that the

rejection form properly informed the insured of the three options

available under Louisiana law.                   The district court also noted the

affidavit of Wayne Klokis stating that he was adequately informed

of    his    three      options      and    affirmatively             chose           to    reject     UM

coverage.

            On   appeal,       Lachney      contends         that         the     district        court

overlooked        ambiguities        in    the       rejection        form        and       improperly

relied on        the    Klokis      affidavit         as    evidence         of       the    insured’s

intent.       Specifically, Lachney notes that the rejection form does

not   include      $20,000,         the    statutory         minimum,            in    the     list    of

“available limits” under the policy.                            Similarly, Lachney faults

the    form      for    not    listing      $5,000,000,              or    the        limit     on    the

liability policy, as one of the “available limits.”

            However, the policy does state that “[a]s required by

Louisiana        law    your     policy      has       been       issued          with       Uninsured

Motorists        Coverage      at     limits         equal       to       your        bodily     injury

liability limits.              You may choose to select lower or higher

limits, but not less than the Financial Responsibility Limit of

$20,000.00       per    ‘accident.’”             This      is    a    correct          statement       of

Louisiana law, and the rejection form included a blank for the

insured to write in the amount of UM coverage desired.                                         Thus, we

agree   with      the    district         court      that       the       form    “permitted          the


                                                 5
insured to make a meaningful selection from among the insurance

options required by Louisiana law, even if the ‘available limits’

listed did not include every dollar amount between $20,000 and

$5,000,000.”      We also agree that the form “presented a clear,

unambiguous,     and    unmistakable   rejection     of   UM   coverage   under

Louisiana law.”        The district court’s interpretation finds ample

support in the recent decision in Daigle v. Authement, 691 So. 2d
1213 (La. 1997).2

         For the foregoing reasons, the judgment of the district

court is AFFIRMED.

          AFFIRMED.




      2
        In addition, although it is unclear to what extent the district court
relied on the Klokis affidavit, Louisiana courts are not as hostile to the use
of such documents to show intent as Lachney claims. See Moyles v. Cruz, 682 So. 2d
326, 328-331 (La. Ct. App. 1996).

                                       6